Atkinson, J.
1. In the trial of an action against a railroad company for personal injuries, where the defendant introduced in evidence a petition in a suit by the plaintiff against another corporation, filed before the date of the injury alleged to have been received at the- hands of the railroad company, in which petition there are allegations that the plaintiff has sustained serious personal injuries at the hands of the-defendant therein named, and, upon cross-examination, the plaintiff, in, response to a question by defendant’s counsel, testified, “I did get, money; he paid me for my time,” the fact that the plaintiff, oyer objection of counsel for the defendant, on his redirect examination was permitted to tell how much money he received, furnishes no ground for reversing the judgment of the court below denying a motion for new trial.
2. The excerpts from the charge upon which error is assigned, when taken in the light of the entire charge, were not erroneous for any reasons-assigned.
3. The evidence was conflicting on material questions, and was sufficient to authorize a finding in favor of the plaintiff for the amount of the verdict. Judgment affirmed.

All the Justices concur.

Action for damages. Before Judge Bartlett. Haralson superior ■court. February 12, 1906.
Hugh M. Dorsey and Hutcheson & Matthews, for plaintiff in ■error.
J. M. McBride, contra.